Citation Nr: 1212720	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  11-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to ionizing radiation, due to asbestos exposure, and secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A hearing was held in February 2012, by means of video conferencing equipment with the appellant in Honolulu, Hawaii, before the undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Veteran submitted a statement in September 2010 in which he claimed service connection for posttraumatic stress disorder (PTSD).  He also submitted an application to reopen a claim for service connection for hypertension.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has claimed that he has heart disease that is due to radiation exposure.  His service personnel records confirm his participation in Operation Redwing from March 1956 to July 1956 and the atomic test series at Bikini and Eniwetok, Marshall Islands, from March 1956 to July 1956, while he served on board the U.S.S. Shelton (DD-790).

Applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways. See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997). 

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service." See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test. 38 C.F.R. § 3.309(d)(3).  The diseases referred to in the regulation do not include any heart disorder. Id.  

Finally, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  "Radiogenic diseases" under this regulation do not include any heart disorder. 38 C.F.R. § 3.311(b).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding. 38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest during the applicable specified time period after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 

The Board notes that in this case  the Veteran and his representative have not cited or submitted competent scientific or medical evidence which supports a finding that the has a heart disease that may be considered radiogenic.  However, the Board also observes that the Veteran was not provided the provisions of 38 C.F.R. § 3.311 in the January 2011 statement of the case (SOC) or the May 2011 supplemental statement of the case (SSOC).  Therefore, the Board finds it necessary to remand the Veteran's claims so that he may be provided proper notice of the applicable regulations. 

In the alternative, the Veteran has claimed that he may have developed heart disease due to asbestos exposure.  His service personnel records indicate that he served as a boiler technician, and the RO noted that the probability that he had asbestos exposure was high.  There is also post-service evidence showing that the Veteran sought treatment for his heart.  However, the Veteran has not been provided a VA examination in connection with his claim, and there is no medical opinion addressing whether he currently has heart disease that is related to asbestos exposure.

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any heart disease that may be present.  

Moreover, as this case is already being remanded for further development, the RO should take the opportunity to obtain any recent treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain and associate with the claims file any ongoing VA treatment records that are pertinent to the claim.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran served as a boiler technician and was likely exposed to asbestos.  He has also been documented as having exposure to ionizing radiation.

The examiner should identify all current heart disorders.  For each current diagnosis, the examiner should opine as to whether it is at least as likely as not that the disorder is related to his military service, including his exposure to asbestos and ionizing radiation.  The examiner should also state whether it is at least as likely as not that the disorder is otherwise causally or etiologically to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should readjudicate the remaining issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth all applicable laws and regulations, including 38 C.F.R. § 3.311. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

